IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 7, 2009
                                     No. 08-60483
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

CLAUDIA SIFUENTES-ASTURIAS; CESAR ASTURIAS-SIFUENTES; EDWIN
JOVANY ASTURIAS-SIFUENTES; CLAUDIA LALILA ASTURIAS-
SIFUENTES; KEVIN JEORDAO ASTURIAS-SIFUENTES,

                                                   Petitioners

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A75 575 102
                                 BIA No. A75 575 103
                                 BIA No. A75 575 104
                                 BIA No. A75 575 105
                                 BIA No. A75 575 106


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       The Petitioners, Claudia Sifuentes-Asturias, Cesar Asturias-Sifuentes,
Edwin Jovany Asturias-Sifuentes, Claudia Lalila Asturias-Sifuentes, and Kevin
Jeordao Asturias-Sifuentes, citizens of Guatemala, petition this court for review

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-60483

of the Board of Immigration Appeals (BIA) decision denying their motion to
reopen removal proceedings. The BIA determined, inter alia, that the motion to
reopen was filed almost six years after the BIA’s dismissal of their appeal and
the motion was therefore untimely. The Petitioners argue that the delay in
filing their motion was attributable to ineffective assistance of counsel and the
time limit for filing such a motion should therefore be equitably tolled.
      Subject to certain exceptions that are inapplicable here, a motion to reopen
removal proceedings “must be filed no later than 90 days after the date on which
the final administrative decision was rendered in the proceeding sought to be
reopened.”   8 C.F.R. § 1003.2(c)(2).   The only authority for reopening the
Petitioners’ removal proceeding was the BIA’s sua sponte authority to reopen the
case pursuant to § 1003.2(a). See Ramos-Bonilla v. Mukasey, 543 F.3d 216, 219-
20 (5th Cir. 2008). Under § 1003.2(a), the BIA has complete discretion to deny
untimely motions to reopen. See id. This court lacks jurisdiction to review such
decisions and therefore lacks jurisdiction to review the BIA’s decision in the
instant proceeding. See id. at 220; Enriquez-Alvarado v. Ashcroft, 371 F.3d 246,
248-50 (5th Cir. 2004).
      PETITION DISMISSED.




                                        2